        Case 3:21-cv-00121-BAJ-EWD            Document 8-2       03/05/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

 BROOK PLAISANCE, ET AL.                                  CIV. ACTION NO. 3:21-CV-00121

 VERSUS                                                        JUDGE BRIAN A. JACKSON

 STATE OF LOUISIANA, ET AL.                       MAG. JUDGE ERIN WILDER-DOOMES


                                            ORDER


       Considering the Motion to Dismiss Plaintiffs’ Claims filed by Defendant, the State of

Louisiana, pursuant to Fed. R. Civ. P. 12, and the memoranda in support of and opposition thereto;

       It is hereby ORDERED that: (1) The State of Louisiana’s Motion to Dismiss be, and

hereby is, GRANTED; and, (2) that the claims of Plaintiffs, Brook Plaintiffs, Brook Plaisance,

Frederick Bass, Amanda Coleman, Stephen Strick, and William Grieshaber against Defendant, the

State of Louisiana, be, and hereby are DISMISSED, without prejudice.

       Signed this _____ day of ______________________, 2021.



                          ____________________________________
                               JUDGE BRIAN A. JACKSON
